FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 26, 2021

                                      No. 04-20-00596-CV

                 IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01008
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        Appellant, who is acting pro se on appeal, appeals from orders entered in the underlying
suit affecting the parent-child relationship. Ms. Judy Mata and Ms. Mary Beth Sasala are two
of the court reporters responsible for filing the reporter’s record in this appeal.

       On May 24, 2021, appellant filed in this court two “Amended Motion[s] for Preparation
of Court Reporters’ Records” in which he (1) requested that a reporter’s record be
prepared and (2) designated those portions of the record to be included in the reporter’s record.
Appellant provided Ms. Mata and Ms. Sasala each with their copy of the motion via their work
email address. Appellant also stated he has filed an affidavit of indigency. On that same
day, Ms. Mata informed appellant that the only record she took was from a November 13, 2020
hearing on a motion for new trial. She filed that reporter’s record with this court on May 24,
2021.

        Ms. Sasala is hereby ORDERED to, no later than June 25, 2021, either (1) file the
reporter’s records requested by appellant or (2) inform this court and appellant in writing of the
records not taken by her.

        After receiving notice from Ms. Mata that she took only a single record, appellant filed in
this court a “Request for Additional Time to File for Other Court Reporter Records” in which he
requested until May 28, 2021 to discover the identity of other court reporters and request the
records from those reporters. The request is GRANTED and appellant is hereby ORDERED
to, no later than May 28, 2021, contact the appropriate court reporter(s) to (1) request that a
reporter’s record be prepared and (2) designate those portions of the record to be included in the
reporter’s record. Appellant is ORDERED to file a copy of the request and designation with this
court no later than May 28, 2021.
                                                                             FILE COPY




                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court